Case 1:18-cr-00217-KMW Document 157-3 Filed 10/09/19 Page 1 of 2




            EXHIBIT 3
               Case 1:18-cr-00217-KMW Document 157-3 Filed 10/09/19 Page 2 of 2




                                                                                                     Honoring
                                                                                Todd Schlifstein, M.D.,
                                                 upon the occasion of his designation for special recognition
                                                        as founding director of the New York State
                                                                   Pain Society 2011-2016.


W    hereas,   it is important to recognize and pay tribute to those individuals within the field of medicine who distinguish themselves through
               professional practice and collegial collaboration to advance the care of chronic pain patients in the state of New York; and
    whereas,   I am proud to honor Todd Schlifstein, M.D., on the occasion of his service as a founding director of the New York State Pain Society; and

    whereas,   Todd Schlifstein, M.D., is a founding director of the New York State Pain Society, a not-for-profit medical association created in 2011 to advance the
               care of chronic pain patients in the State of New York through the postgraduate education and collaboration of physicians, physician assistants, nurse
               practitioners, nurses, pharmacists, therapists and other professionals who treat patients with chronic pain; and

    whereas,   During his tenure as founding director, Todd Schlifstein, M.D., has increased the society membership to include a multidisciplinary membership with
               a focus on individualized patient treatment;
    whereas,   During his tenure as founding director, Todd Schlifstein, M.D., has participated in the Society’s initiatives to collaborate with other medical specialties
               to provide excellence in the continuation of chronic pain care; and
    whereas,   During his tenure as founding director, Todd Schlifstein, M.D., has instituted patient awareness programs in partnership with the U.S. Pain
               Foundation. These programs teach patients and facilities in the state of New York how to manage chronic pain; and
    whereas,   During his tenure as Founding Director, Todd Schlifstein, M.D., has championed the cause of injured workers in the state of New York through
               collaborations with the Workers’ Compensation Board, the 1st District of New York Workers’ Compensation Committee and the Workers’ Compensation
               Alliance; and
    whereas,   During his tenure as founding director, Todd Schlifstein, M.D., obtained an educational grant to provide free SAFE Opioid Prescribing Causes to all
               prescribing physicians in the State of New York and has hosted programs in White Plains, New York City, Buffalo and Albany; and
    whereas,   During his tenure as founding director, Todd Schlifstein, M.D., launched the development of a handbook of musculoskeletal pain to be distributed to
               physicians in the State of New York; and
    whereas,   During his tenure as Founding Director, Todd Schlifstein, M.D., served as a member of the ad hoc Committee for Medical Cannabis to safely and
               effectively implement the new medical marijuana laws in the state of New York; and
    whereas,   The chronic pain patients and facilities of New York benefit from the advanced understanding, medical knowledge and competencies learned by
               members of the New York State Pain Society; and now, therefore, be it
Proclaimed,    That I, Assemblyman Phil Ramos, Deputy Majority Leader of the New York State Assembly, recognize Todd Schlifstein, M.D., for his service to the
               medical field and the chronic path patients and families of the state of New York, congratulate him on his accomplishments and wish him the best in
               future endeavors.

                                                                                   Dated: April 1, 2016
                                                            In Witness Whereof, I have Hereunto Set My Hand and Signature


                                                                                        Philip R. Ramos
                                                                                     New York State Assembly
                                                                                      6th Assembly District
